Citation Nr: 0600394	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 until 
May 1983.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
service connection for diabetes mellitus.  Appeal to the 
Board was perfected.

In September 2004, the Board remanded the appeal for further 
development.  Following completion of the Board's remand 
directives, the RO continued denial of service connection for 
diabetes mellitus.  The case is once more before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran was first diagnosed with diabetes mellitus 
several years after his discharge from service.

2.  The veteran's diabetes mellitus is not causally related 
to event(s) during the veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  Also, 38 U.S.C.A. §§ 1101, 1110, and 1112 provide 
that where a veteran has served 90 days or more during a 
period of war or after December 31, 1946, and develops 
certain chronic diseases to a degree of disability of 10 
percent or more within one year of separation from service, 
such diseases shall be presumed to have been incurred in 
service.  The list of such diseases includes diabetes 
mellitus.  See 38 C.F.R. § 3.309(a) (2005).  

After review of the evidence, the Board finds that the 
veteran's claim for entitlement to service connection for 
diabetes mellitus must fail.  

The veteran contends that diabetes mellitus first manifested 
itself during service and that he was treated by Dr. Lehman 
both during service and for two years following his 
discharge.  The veteran attached a letter dated in October 
2000 from Dr. Lehman, which indicates that a 1982 in-service 
diagnosis of diabetes is reflected in the veteran's discharge 
physical exam.  While the veteran did suffer from elevated 
fasting blood sugars (FBS) and elevated triglycerides, both 
noted in his retirement examination, see December 1982 report 
of medical examination, as well as fluctuating glucose 
levels, see February 1975 and December 1978 laboratory 
results, his service medical records are devoid of any 
complaint, treatment, or diagnosis of diabetes mellitus.  

The Board notes that the veteran filed a claim for service 
connection for elevated FBS in July 1983.  The RO denied the 
claim in September 1983 on the basis that elevated FBS was a 
laboratory finding and that no disability pathology had been 
found.  The RO further cited to a VA compensation and pension 
(C&P) examination conducted in August 1983, which found the 
veteran's blood sugar level to be within the normal range and 
did not diagnose the veteran with a disability.  See August 
1983 VA exam; September 1983 rating decision.

The earliest diagnosis of diabetes mellitus of record is 
found in March 1992.  See discharge summary of Dr. Edgemon.  
Subsequent records indicate that the veteran's account of 
onset varied.  See April 2000 VA C&P heart examination 
(diabetic since 1983); June 2001 report of Dr. Ansara 
(diabetes since 1985); December 1998 report from Florida 
Retina Institute (diabetes for the past 15 years); November 
16, 1998 medical record of Dr. Carey (diabetic for the past 
14 years); November 16, 1998 medical record of Dr. Wadsworth 
(diabetes probably for close to 20 years); November 2004 VA 
C&P diabetes mellitus examination (diagnosed with diabetes 
mellitus in 1980).  There are no medical records, however, to 
establish that the veteran developed this chronic disease 
within one year of separation of service.  During the 
November 2004 VA C&P diabetes mellitus examination, the VA 
examiner opined that there is no objective medical data or 
objective medical documents available for review that support 
a diagnosis within the first year after separation from 
service.  The examiner determined that given the many 
inconsistencies in the veteran's history of diabetes mellitus 
with regards to the onset date, initiation of oral 
hypoglycemic agents and initiation of insulin therapy, it 
would only be with speculation that the examiner could opine 
that the onset of diabetes mellitus was within the first year 
after the veteran's separation from service.  Based on the 
evidence as discussed, the veteran does not meet the 
requirements of 38 C.F.R. § 3.309(a) (2005).     

As noted above, regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2005).  The record clearly reflects that 
the veteran has been diagnosed with, and continues to suffer 
from, diabetes mellitus.  The medical evidence of record, 
however, does not link the disease to his active service.  In 
fact, during the November 2004 VA C&P diabetes mellitus 
examination, the VA examiner opined that there is no 
objective medical data to support a diagnosis of diabetes 
mellitus through December 16, 1982, as the veteran's 
retirement physical examination does not have objective 
documentation of diabetes and there was no laboratory data to 
support a diagnosis at that time.  The VA examiner conducted 
a meticulous review of the veteran's claims file.  Based on 
that review, the VA examiner stated that the medical 
documents do not support the veteran's reported history 
regarding diabetes mellitus as was reported to the VA 
examiner that day.  
 
The Board acknowledges the veteran's contentions that the 
diagnosed disability of diabetes mellitus was incurred in or 
aggravated by active military service.  While acknowledging 
the veteran's contentions, the record does not show that he 
has the medical expertise that would render competent his 
statements as to the relationship between his active military 
service and the claimed disability of diabetes mellitus.  
This opinion alone cannot meet the burden imposed by 38 
C.F.R. §§ 3.303 and 3.309 with respect to the relationship 
between events incurred during service and the claimed 
disability of diabetes mellitus.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's statements qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a lay person.  
See 38 C.F.R. § 3.159(a)(2) (2005).  On the other hand, 
competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2005).

In this case, the Board places more weight on the 
contemporaneous medical records - including the service 
medical records and the medical records immediately after the 
veteran's service - and on the veteran's contemporaneous 
statements - such as those made in connection with the 1983 
claim and examination - than on the veteran's later 
recollections and what he later told examiners.  The 
competent medical evidence of record does not support a 
conclusion that the veteran's claimed disability of diabetes 
mellitus had its onset during active service, that it was 
manifested to a degree of 10 percent disabling within a year 
of his separation from service, or that it is etiologically 
related to events incurred during active military service.  
Service medical records do not reflect that he had any type 
of diabetes disability while in service.  The veteran's 
current claimed disability of diabetes mellitus is first 
noted in the record in 1992, nearly a decade after the 
veteran's separation from active service, although it 
apparently did not begin at the time of this first notation 
of record.  The Board acknowledges Dr. Lehman's October 2000 
statement that the veteran was diagnosed with diabetes 
mellitus in 1982 while still in service.  As noted by the VA 
examiner in 2004, however, the evidence of record does not 
support Dr. Lehman's recollection, nor did Dr. Lehman include 
any medical evidence to support this statement.

As the preponderance of the evidence establishes that the 
veteran's claimed disability of diabetes mellitus was not 
incurred in or aggravated by his military service, the claim 
for entitlement to service connection for diabetes mellitus 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the Board acknowledges that the RO did not send 
the veteran a section 5103(a) notice specifically concerning 
his diabetes claim before the November 2002 rating decision 
that initially denied the claim.  The veteran filed a claim 
for both diabetes and sinusitis in 2000.  In May 2001, the RO 
sent the veteran two letters concerning his claim.  One 
specifically concerned his claim for diabetes, which the RO 
believed the veteran had filed based on exposure to Agent 
Orange.  The other letter was the section 5103(a) notice 
concerning the claim generally, but it also specifically 
referred only to the sinusitis claim.  Once the veteran 
informed the RO that he was not seeking service connection 
based on such exposure, see May 2001 Statement in Support of 
Claim, the RO did not re-send the section 5103(a) notice 
letter to specifically refer to the diabetes claim.  

The Board concludes that VA fulfilled its duty to notify in 
the following manner. As for the first, second, and third 
elements, the May 2001 notice letter, sent before issuance of 
the rating decision from which this appeal arises, advised 
the veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits; that 
the RO would assist him by obtaining a C&P examination or 
medical opinion, if necessary, and obtaining VA medical 
records; that further assistance - obtaining other pertinent 
medical or non-medical evidence - would be provided if the 
veteran provided sufficient information about these records 
to enable it to do so; and that the veteran ultimately bears 
the responsibility for substantiating his claim.  The Board 
acknowledges that this letter was sent to the veteran in 
reference to his claim for sinusitis rather than diabetes 
mellitus.  Nonetheless, the May 2001 section 5103(a) notice 
letter regarding sinusitis suffices in meeting the first 
three elements of VA's duty to assist, as it provides general 
information regarding that duty.

As for the fourth element, the Board acknowledges that the 
May 2001 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any additional evidence for which he wanted RO 
assistance in obtaining, or send the evidence himself, 
substantially similar to language of the "fourth element."  
Second, the November 2002 Statement of the Case (SOC) 
included the text of 38 C.F.R. § 3.159, which contains the 
provision from which the so-called "fourth element" is 
derived.  Thus, throughout the appeal period, the veteran was 
notified of this element numerous times.  The veteran 
submitted ample information regarding past and present 
medical providers to enable the RO to associate medical 
records with his file.  Under the circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need for further substantiation with relevant evidence in 
his possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not they are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary.  Here, the RO complied with the Board's remand 
directives by affording the veteran an appropriate C&P 
examination and by obtaining the veteran's service medical 
records, his VA and private medical records, and his written 
statements.  Again, the veteran submitted ample information 
regarding medical evidence to enable the RO to associate 
medical records with his file.  The Board finds it reasonable 
to interpret this action to mean that he is satisfied with 
the development in his claim.  Thus, further development is 
unlikely to add more relevant evidence or information.


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


